Citation Nr: 0842412	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-20 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from April 1966 to April 1968.  
He has indicated that he was in Vietnam from September 1966 
to September 1967.  His DD Form 214 shows that he was in 
USARPAC for 11 months, 26 days; among other awards and 
decorations, he was awarded the sharpshooter medal (rifle), 
the Vietnam Service Medal with 1 bronze service star, and the 
Vietnam Campaign Medal with device.  His MOS was as a cargo 
handler.  He was born in 1944.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken  the above Department of Veterans Affairs (VA) 
Regional Office (RO).

Service connection is in effect for status post left shoulder 
acromiclavicular separation, with post-traumatic arthritis, 
for which a 20 percent rating is assigned.  The veteran did 
not perfect his appeal with regard to another issue raised 
during the course of the appeal, relating to hyperthyroidism 
(Grave's Disease). 

The veteran filed the current claim in 2003, and the case was 
received by the Board in March 2006 and was immediately 
forwarded to his representative for a written presentation on 
his behalf as required.  A written presentation was prepared 
by the veteran's representative and entered into the file in 
November 2008.


FINDINGS OF FACT

1.  The competent and probative evidence is against a finding 
that the veteran's colon cancer was due to or otherwise 
associated with service, including possible exposure to Agent 
Orange or other herbicide agents, and colon cancer was not 
manifested for over a decade after his separation from 
service. 

2.  The competent and probative evidence is against a finding 
that the veteran's multiple sclerosis is due to service or 
anything of service origin, including possible exposure to 
Agent Orange or other herbicide agents, and MS cancer was not 
manifested for over a decade after his separation from 
service.



CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service including as due to AO exposure.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  MS was not incurred in or aggravated by active service, 
and may not be presumed to have been incurred in service 
including as due to AO exposure.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
which is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2008).  This notice must 
be provided prior to an initial decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

After the veteran filed his initial claim, he thereafter 
received repeated notices which informed him of all pertinent 
requirements for supporting his claim.  The Board finds that 
the content of letters and other communications complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Any other defect 
with respect to timing was harmless error.  See Mayfield, 
supra.  He was advised of his opportunities to submit 
additional evidence, after which additional information was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is not shown that there is any prejudice due to a lack of 
proper VA notice or assistance.  

Development has taken place in this case, and the veteran has 
demonstrated full knowledge of, and has acted upon the 
information and evidence required to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
Related notification requirements have been fulfilled.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
again for yet more development as to the issue.  That action 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In general, service connection may be presumed for residuals 
of Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

The law provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Further detailed listings of soft 
tissue sarcomas are included.  Presumptive service connection 
for these disorders as a result of Agent Orange (AO) or other 
herbicide exposure is warranted if the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  The governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

Notwithstanding these presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162- 64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113(b), 1116; 38 C.F.R. § 3.303.

Service connection may also be granted for cancer which is 
present to a compensable degree within a year after service 
separation under regular (e.g., non-AO related) presumptive 
regulations.  Service connection for multiple sclerosis may 
be established if the disease manifested itself to a 
compensable degree within seven years of discharge from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992). 

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), and has also held that 
a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (Citations omitted.)

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the factfinder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
Some recent cases have addressed what is propitious for 
observation in that regard.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); also see Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence has 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail. In each of the 
following instances, pertinent evidence will be delineated 
and all of the entire evidence of record has been reviewed.  
However, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The veteran's service treatment records show no signs of 
either colon cancer or MS.  Based on the indications in the 
record that the veteran served in Vietnam, the Board will 
assume, for the purpose of the present decision, that the 
veteran may have been exposed to herbicide agents while in 
service.

All feasibly available and pertinent post-service private and 
VA clinical evidence is now apparently in the file.  

The record shows that the veteran was diagnosed with MS in 
1980 and with colon cancer in 1985.  In both cases the Board 
certainly appreciates that these are serious illnesses and 
that the veteran has had to go through a great deal with his 
health problems.  As noted in the statute and regulation 
cited above, neither colon cancer nor MS is among the 
diseases included in the presumptive provisions, and there is 
no qualified medical evidence or opinion otherwise 
associating either in this case with AO exposure.

Moreover, there is no medical evidence of the veteran's 
having demonstrated MS in service or within more than a 
decade thereafter until the diagnosis in 1980, some 12 years 
after service separation and 5 years beyond the presumptive 
period for MS.  Moreover, his colon cancer was not shown in 
service or until 1985 or thereabouts, more than 17 years 
after service and well beyond the "regular" (e.g., non-AO), 
one-year post-service presumptive period.  

We respect the veteran's belief that his claimed diseases 
should be service connected, but there is no competent 
opinion of record, including from medical experts, that 
either his MS or his colon cancer is the result of service, 
including any AO exposure.  And while the Board does not 
doubt his sincerity, he is not qualified  to render such 
diagnoses or provide an opinion linking his conditions to 
service.  The evidence in both issues is not equivocal, and 
no reasonable doubt is not raised to be resolved in his 
favor.  


ORDER

Service connection for colon cancer is denied.

Service connection for multiple sclerosis is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


